19-11608-mew   Doc 455   Filed 01/22/20 Entered 01/22/20 14:18:41   Main Document
                                       Pg 1 of 5
19-11608-mew   Doc 455   Filed 01/22/20 Entered 01/22/20 14:18:41   Main Document
                                       Pg 2 of 5
19-11608-mew   Doc 455   Filed 01/22/20 Entered 01/22/20 14:18:41   Main Document
                                       Pg 3 of 5
19-11608-mew   Doc 455   Filed 01/22/20 Entered 01/22/20 14:18:41   Main Document
                                       Pg 4 of 5
19-11608-mew   Doc 455   Filed 01/22/20 Entered 01/22/20 14:18:41   Main Document
                                       Pg 5 of 5
